Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed 6/21/21.
	Claims 1-20 are pending.
Election/Restrictions
Applicant’s election without traverse of Species I, Figs. 8 and 9-11 with claims 1, 2, 5, and 9-20 readable thereon in the reply filed on 12/30/20 was acknowledged in the last office action.  Claims 1, 2, 5, and 9-20 were examined on their merits.
Claims 3-4, 6-8 are/remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/30/20.
In the last amendment, non-elected claims 3-4 and 6-8 were improperly amended.  These claims remain withdrawn from further consideration, supra.
Specification
The disclosure is objected to because of the following informalities: In paragraph no. 0043, lines 1-2, “BSP” (both occurrences) should read “BSR”.   This objection is maintained because applicant has amended the wrong paragraph number (no. 0044) in attempting to address this objection.  Applicant should return original paragraph no. 0044 to its original form and amend paragraph no. 0043 to overcome this objection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “a signal that has been transmitted” is confusing since it is not readily apparent where this signal is originating from.  For example, is it originating from one of the previously recited “a first communication apparatus” and “a second communication apparatus” or from a different communication apparatus?  The claim recites a “transmission opportunity” for both the first and second communication apparatuses, and yet the claim does not clearly interconnect those transmission opportunities with the remaining claimed features which renders the limitation “a signal that has been transmitted” indefinite.
Claims 19 and 20 recite similar limitations and hence, has the same indefinite problem as claim 1.
The dependent claims 2, 5, and 9-18 fall in view of claim 1.
In claim 5, the limitation “in order from another communication apparatus that holds transmission data of a high-priority access category” (emphasis added) is confusing and hence, the precise metes and bounds of the claim cannot be reasonably ascertained.  In particular, it is not clear what is meant by the phrase “in order.”
For purposes of applying prior art, the above-identified indefinite claim limitations have been interpreted to read on the prior art, as appropriate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9-10, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirali et al., Pub. No. US 2017/0332385, (“Shirali”) in view of Li et al., US 2017/0311318, (“Li”), newly cited.

Independent Claims
Regarding independent claim 1, Shirali teaches the claimed limitations “A communication apparatus (Fig. 1, AP 110, see also Fig. 3) comprising: 
one or more processors (Fig. 3, processor 330); and 
one or more memories (Fig. 3, memory 340) includinq instructions that, when executed by the one or more processors, cause the communication apparatus to:
obtain information (see, e.g., BSR table 343 in Fig. 3) regarding an access category of transmission data in each of a plurality of other communication apparatuses (Fig. 1, STA1-STA4) including a first communication apparatus (Fig. 1, STA1) and a second communication apparatus (Fig. 1, STA2), wherein a priority of an access category of transmission data in the first communication apparatus is equal to or higher than a priority of an access category of transmission data in the second communication apparatus (Fig. 1, STA2; see paragraph no. 0043, “In some implementations, data may be assigned to one of four access categories (AC0-AC3): the highest priority data (such as voice data) may be assigned to the first access category (AC0) …”; the first station, STA1, may have higher priority data than the second station, STA2, see paragraph no. 0106; see also paragraph no. 0076, “the BSR table 343 may store, for each of a plurality of STAs, information indicating an amount of queued UL data and the priority level(s) of the queued UL data”); 
allocate, based on the obtained information, wireless resources of OFDMA (Orthogonal Frequency Division Multiple Access) such that a first transmission opportunity is given to the first communication apparatus by a first trigger frame (see paragraph nos. 0004 and 0085 which disclose IEEE 802.11ax standard and OFDMA transmission; see paragraph nos. 0105 and 0106 which disclose that the AP may allocate a set of RUs to each station based at least in part on the received buffer status information or BSR from each station; see Fig. 6 and paragraph no. 0094 for a “first trigger frame” which reads on trigger frame 602 as shown in Fig. 6); and 
receive a signal that has been transmitted using OFDMA in accordance with the allocation of wireless resources and that conforms to an IEEE802.11 series standard” (see paragraph no. 0085 for a IEEE 802.11ax standard transmission; see also paragraph no. 0107, “The AP may receive queued UL data from the associated STA via the set of RUs (808)”).
Shirali also appears to teach “a second transmission opportunity is given to the second communication apparatus by a second triqqer frame that follows the first triqqer frame” as now recited in claim 1, see paragraph no. 0106 which discloses “the AP may allocate the set of RUs to a particular STA via a trigger frame sent to that STA” and paragraph no. 0079 which discloses “a trigger frame control software module 345 to control the transmission of trigger frames to one or more STAs.”  Taking these two paragraphs together, it appears that Shirali teaches sending multiple trigger frames to multiple stations, e.g., trigger frame 1 to station 1 and trigger frame 2 to station 2 in which trigger frame 2 follows trigger frame 1.
Li teaches the limitation “a second transmission opportunity is given to the second communication apparatus by a second triqqer frame that follows the first triqqer frame” more explicitly, see Fig. 5 and paragraph nos. 0069-0071 which teach a second trigger frame 510-2 following a first trigger frame 510-1, and the second trigger frame 510-2 gives a second electronic device 110-2 a second transmission opportunity for frame 512-2 which includes AC_BE data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Shirali by incorporating the teachings of Li to improve the communication performance, e.g., by reducing the access time or latency for access categories that have higher QoS and by improving the communication performance, the communication technique may improve the user experience when using an electronic device and thus may increase customer satisfaction and retention, as suggested by Li in paragraph no. 0030.
Regarding independent claims 19 and 20, these independent claims are corresponding method and computer readable medium claims of the apparatus claim 1 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to these independent claims and as further amplified below to highlight the minor differences between the claims, as required.
Regarding further independent claim 20, see Fig. 3, memory 340 for a non-transitory computer-readable storage medium.
Dependent Claims
Regarding claim 2, Shirali teaches “obtain information regarding a size of transmission data in each of the plurality of other communication apparatuses (paragraph no. 0076, “the BSR table 343 may store, for each of a plurality of STAs, information indicating an amount of queued UL data”), specify a communication period until reception is complete under an assumption that the communication apparatus receives the transmission data, from the information regarding the size of the transmission data (see Fig. 6 and its respective written description for a “communication period” or TXOP 608), and set, for each transmission opportunity, a communication period common with one or more other communication apparatuses in accordance with an access category of transmission data in the one or more other communication apparatuses to which wireless resources - 38 -10197501US01/P219-0502US corresponding to the transmission opportunity are allocated and the specified communication period” (see Fig. 6 and its respective written description for a “communication period common” which reads on the common communication period 604 set within the TXOP 608 specified by the AP; the stations 1 to N all transmit concurrently during the common communication period 604 to the AP based on the RU allocation, and the RU allocation is based on the amount of queued UL data and the priority levels, see paragraph no. 0045).
Regarding claim 5, Shirali teaches “wherein a frequency band having a fixed width is allocated in order from another communication apparatus that holds transmission data of a high-priority access category” (see Fig. 5A for the allocation of resource units or subcarriers).
	Regarding claim 9, Shirali teaches “wherein a frequency band that has not been allocated by the allocation based on an access category is allocated to another communication apparatus that has a larger amount of transmission data than other communication apparatuses” (see paragraph no. 0106 which discloses that the AP allocates RUs or “frequency band” based on the amount of uplink data per station and priority level).
	Regarding claim 10, Shirali teaches “wherein the wireless resources are reallocated based on that transmission data in one of the plurality of other communication apparatuses has been added” (see paragraph no. 0107 which discloses reallocation of RUs or “wireless resources” based on a change in the amount of queued UL data in each station).
	Regarding claim 16, Shirali teaches “wherein information regarding transmission - 41 -10197501US01/P219-0502US data in another communication apparatus is obtained using a buffer status report (BSR) transmitted from the another communication apparatus” (see paragraph nos. 0084 and 0085 which disclose a station transmitting a buffer status report to the AP). 
Regarding claim 17, Shirali teaches “wherein information regarding transmission data in another communication apparatus is obtained using a QoS Control field or an HT Control field in a data frame transmitted from the another communication apparatus” (see paragraph no. 0114).
Regarding claim 18, Shirali teaches “wherein the communication apparatus is an access point conforming to an IEEE802.11ax standard” (see paragraph no. 0085).
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirali and Li as applied to claim 1 above, and further in view of Oteri et al., Pub. No. US 2019/0090259, (“Oteri”).
	Regarding claim 11, Shirali and Li do not teach but Oteri teaches “classify the plurality of other communication apparatuses based on accuracy of transmission power and - 40 -10197501US01/P219-0502US accuracy of measurement of received signal strength” (paragraph no. 0088, “An AP may identify 401 the power class of the WTRUs based on the WRTU capability” and these WTRUs are classified into either power class A or power class B; see also paragraph no. 0079 for a description of the power classes A and B which is consistent with applicant’s specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Shirali and Li by incorporating the teachings of Oteri to ensure that WRTUs that belong to different power classes are able to participate in an uplink multi-user transmission and to minimize inter carrier interference between resource units as suggested by Oteri in paragraph nos. 0083 and 0080.
Regarding claim 12, Shirali and Li do not teach but Oteri teaches “wherein wireless resources are allocated so as to give different transmission opportunities to another communication apparatus of a first class and another communication apparatus of a second class” (see paragraph nos. 0084, 0090, and 0091 which disclose that WTRUs in different power classes transmit at different time periods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Shirali and Li by incorporating the teachings of Oteri to ensure that WRTUs that belong to different power classes are able to participate in an uplink multi-user transmission and to minimize inter carrier interference between resource units as suggested by Oteri in paragraph nos. 0083 and 0080.
Regarding claim 13, Shirali and Li do not teach but Oteri teaches “wherein wireless resources are allocated to another communication apparatus of a first class so as to allocate a frequency band having a narrower width than another communication apparatus of a second class in which the accuracy of transmission power and the accuracy of measurement of received signal strength is higher than that of the communication apparatus of the first class” (see Fig. 8  and its respective written description which teaches that the power class B WTRUs #5 to #8 have a narrower RU allocation (26 subcarriers) than the power class A WTRUs #3 to #4 which have an RU allocation of 52 subcarriers; the limitation “in which the accuracy of transmission power and the accuracy of measurement of received signal strength is higher than that of the communication apparatus of the first class” is deemed inherent in the characteristics of the power class B devices and power class A devices consistent with applicant’s specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Shirali and Li by incorporating the teachings of Oteri to ensure that WRTUs that belong to different power classes are able to participate in an uplink multi-user transmission and to minimize inter carrier interference between resource units as suggested by Oteri in paragraph nos. 0083 and 0080.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirali, Li, and Oteri as applied to claim 11 above, and further in view of Applicant’s Admitted Prior Art (“AAPA).
Regarding claim 15, Shirali, Li, and Oteri do not teach but the AAPA teaches “wherein the classification is performed based on a value of an HE PHY capabilities information element of a management frame transmitted from each of the plurality of other communication apparatuses” (see paragraph no. 0084 of applicant’s specification which discloses “Note that, according to the IEEE802.11ax standard, an STA notifies the AP of its own device class.  The AP can then classify the STA according to this notification.  Note that this notification is performed using an HE PHY capabilities information element within a management frame such as a probe request or an association request”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Shirali, Li, and Oteri by incorporating the teachings of the AAPA to use the information element specified in the IEEE 802.11ax standard in order to comply with the standard and ensure interoperability between the stations and the AP.  This modification is further suggested by Oteri in paragraph no. 0088 since it discloses that the AP classifies the WRTUs based on the “WTRU capability” which suggests compliance with the standard.
Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest the limitations “wherein wireless resources are allocated to another communication apparatus of a first class so as to set a communication period longer than that for another communication apparatus of a second class in which the accuracy of transmission power and the accuracy of measurement of received signal strength is higher than that of the communication apparatus of the first class” as recited in claim 14.
Shirali is the closest prior art of record.  While it teaches a communication period for stations to transmit uplink data based on the amount of each station’s uplink data and priorities of access categories, it does not teach or suggest the above-identified claim limitations of claim 14.
Response to Arguments
Some of the specification objections and 112(b) rejections in the last office action have been withdrawn in view of applicant’s amendments but some are maintained for the reasons given above.  In particular, regarding the 112(b) rejections of claims 1, 19, and 20, applicant argues that claim breath is not indefiniteness and requests withdrawal of these rejections.  While claim breath is not indefiniteness, the issue of these independent claims is not one of breath but indefiniteness as set forth in the rejections above.   
Applicant further argues, regarding the 112(b) rejection of claim 5, that the examiner has not provided a prima facie case of indefiniteness because the examiner failed to provide an appropriate analysis supporting the rejection.  This argument is not persuasive since an appropriate analysis was given in the last office action and is further amplified in this office action.  Since the language of claim 5 is confusing as outlined in the last office action, the precise metes and bounds of the claim cannot be reasonably ascertained.  Applicant is respectfully requested to identify the appropriate paragraph numbers in the specification which describe claim 5 such that claim 5 can be interpreted in light of the specification without importing limitations from the specification.   
Applicant’s arguments with respect to claim(s) 1, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To the extent that some of the arguments may apply, these arguments are addressed herein.  Applicant argues, re claim 1, that Shirali does not teach the newly claimed features “obtain information regarding an access category of transmission data in each of a plurality of other communication apparatuses including a first communication apparatus and a second communication apparatus, wherein a priority of an access category of transmission data in the first communication apparatus is equal to or higher than a priority of an access category of transmission data in the second communication apparatus; [and] 
allocate, based on the obtained information, wireless resources of OFDMA (Orthogonal Frequency Division Multiple Access) such that a first transmission opportunity is given to the first communication apparatus by a first trigger frame and a second transmission opportunity is given to the second communication apparatus by a second trigger frame that follows the first trigger frame ...." as now recited.
Shirali clearly teaches the first claimed feature, i.e., the feature “obtain information regarding an access category of transmission data in each of a plurality of other communication apparatuses including a first communication apparatus and a second communication apparatus, wherein a priority of an access category of transmission data in the first communication apparatus is equal to or higher than a priority of an access category of transmission data in the second communication apparatus” as set forth in the detailed rejection above, see page 5 of the office action.
Shirali also appears to teach the second claimed feature, i.e., the feature “allocate, based on the obtained information, wireless resources of OFDMA (Orthogonal Frequency Division Multiple Access) such that a first transmission opportunity is given to the first communication apparatus by a first trigger frame and a second transmission opportunity is given to the second communication apparatus by a second trigger frame that follows the first trigger frame ...” as outlined on page 6 of the office action.  However, where the disclosure of Shirali may not explicitly teach the entirety of the second claimed feature, the newly cited reference Li is relied upon to more clearly teach the limitation in question, as outlined in the detailed rejection above, see page 7 of the office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the abstract of Ahmed et al., US 2017/0265191, which discloses that stations may transmit uplink data to an access point based on priorities.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414